DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 of the claim recites “not sufficient bright” which appears to be a typographical error for “not sufficiently bright”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites capturing, by a first camera, a second color image; determining, by a processor, whether the second color image is sufficiently bright; in response to determining that the second color image is not sufficient bright: capturing, by a second camera, the first night-vision-image. Applicant’s originally filed disclosure does not disclose this level of specificity in the determination step. Applicant’s originally filed disclosure, at section 0099, states “If there is insufficient light for capturing color images, the infrared radiators 204 are turned on in order to illuminate the surroundings with invisible light. The NIR camera 201-1 then captures NIR images.” There is no discussion as to how this decision about insufficient light is made, and thus, there is no determination regarding whether a “second color image” is “sufficiently bright” or “not sufficient bright”. Such a determination regarding a second color image is also not inherent to applicant’s disclosure. There are other ways of determining an amount of light in a scene- for example, a light meter could be used. Thus, applicant’s originally filed disclosure does not support the most recent claim amendments to claim 1. Similar analysis applies to claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi (U.S. Publication 2020/0098144) in view of Limmer (“Infrared Colorization Using Deep Convolutional Neural Networks”), Dikmen (U.S. Publication 2011/0293179), and Fan (U.S. Publication 2018/0338092). 

As to claim 1, Norouzi discloses a method for generating a first color image from a first image, the method comprising the steps of: 
determining, by using a prediction function, predicted chrominance values based on luminance values of the first image (p. 1-2, section 0017; p. 2, sections 0029-0030; the neural networks predict a color image as a function of the input grayscale image and previous colorization results); 
and combining the luminance values of the first image with the predicted chrominance values to thereby generate the first color image (p. 3, section 0034; a color image is generated by combining the original luminance values with the generated predicted chrominance values). 
Norouzi does not disclose that the first image is a night-vision image, instead being generic to any grayscale image that needs to be colorized. Limmer, however, does disclose capturing, by a first camera, the first night-vision image (see introduction; note that NIR, or near-infrared, images are a type of image that would be considered “night-vision”) and predicting chrominance values based on luminance values of a night-vision image (section II: “The approach proposed in this paper uses CNNs to perform an automatic integrated colorization from a single channel NIR image. Chrominance as well as luminance is reliably inferred for the majority of natural objects in a summerly road scenery setup”). The motivation for this is to provide color discrimination and/or correct wrong colors (see section I, Introduction). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi to predict chrominance values based on luminance values of a night-vision image in order to provide color discrimination and/or correct wrong colors as taught by Limmer.
Norouzi does not disclose, but Dikmen does disclose that combination of luminance and chrominance values is based on a Lab color space (p. 8, sections 0082-0085; conversion to Lab space is performed before the combination of pixel values). The motivation for this is to correct illumination for particular pixels and to use a color space that isolates the brightness/intensity/luminance value. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nourouzi and Limmer to use a combination of luminance and chrominance values based on a Lab color space in order to correct illumination for particular pixels and to use a color space that isolates the brightness/intensity/luminance value as taught by Dikmen.
Nourouzi does not disclose, but Fan does disclose capturing, by a first camera, a second color image (p. 2, section 0028; the first imaging unit/camera senses a first image signal with color information); determining, by a processor, whether the second color image is sufficiently bright; and in response to determining that the second color image is not sufficient bright: capturing, by a second camera, the first night vision image (p. 2, section 0023; p. 2, sections 0028-0030; p. 6, sections 0098-0104; p. 8, section 0139; p. 8, sections 0152-0153; in a situation where the color image is not sufficiently lit, an infrared fill light is enabled and a night mode is used to collect an image signal; a second imaging unit is used to collect infrared/night vision images). Fan further discloses determining chrominance values and combining the luminance values of the first image with the chrominance values to thereby generate a color image (p. 2, section 0023; p. 3, sections 0035-0037; in response to the low intensity light, brightness/luminance from the infrared image is combined with color/chrominance from the color image; if the light is not low-intensity, infrared imagery is not used). The motivation for this is to improve noisy images in low illumination environments while not affecting perception of color if the infrared lighting image is unnecessary (p. 1, section 0003). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nourouzi, Limmer, and Dikmen to capture a color image, determine whether the color image is sufficiently bright, and in response to determining that the color image is not sufficient bright, capture a night vision image in order to improve noisy images in low illumination environments while not affecting perception of color if the infrared lighting image is unnecessary as taught by Fan.

As to claim 2, Limmer discloses a method further comprising the step of determining the prediction function which maps luminance values of night-vision images to predicted chrominance values, wherein the predicted chrominance values correspond to chrominance values of color images corresponding to the night-vision images (section IV: image pairs between corresponding night-vision and RGB images are used to train the neural network to predict color). Motivation for the combination of references is given in the rejection to claim 1.
 
As to claim 3, Limmer discloses a method wherein determining the prediction function which maps the luminance values of night-vision images to the predicted chrominance values of the corresponding color images comprises the following steps: 
obtaining several pairs of training images, each pair of training images comprising a night-vision image and a color image, wherein the night-vision image and the color image depict an overlapping region of interest (Section IV: the camera images are synchronized in both space and time);  
determining the prediction function by training a machine learning model on the training images to predict the chrominance of the color images from the luminance of the night-vision images (Section IV: the neural networks described to determine the prediction of chrominance read on a machine learning model). Motivation for the combination of references is given in the rejection to claim 1.
 
As to claim 4, Limmer discloses a method wherein the prediction function determines the predicted chrominance values based on the luminance values of the first night-vision image without taking into account captured color and/or chrominance values except for color and/or chrominance values of training images used for determining the prediction function (Section IV: the only training data set is the image pairs that correspond one another). 
 
As to claim 5, Limmer discloses wherein the first night-vision image and/or the night-vision images of the several pairs of training images are infrared or near infrared images obtained while using an active source of infrared illumination (Section I: the images are produced using infrared light beams illuminating the scene). 
 
As to claim 6, Limmer discloses wherein each pair of training images is obtained by simultaneously, using daylight or artificial light, capturing a night-vision image and a color image containing overlapping regions of interest (Section IV: the camera images are synchronized in both space and time). Motivation for the combination of references is found in the rejection to claim 1.
 
As to claim 8, Norouzi discloses wherein the machine learning method used for determining the prediction function is based on neural networks (p. 2, section 0021; p. 2, sections 0026-0027; p. 3, section 0035). Also, see the abstract of the Limmer reference. 

As to claim 10, see the rejection to claim 1. Further, Norouzi discloses a display device for displaying the first color image to the user (p. 5, section 0068) and Limmer discloses a camera for capturing the night-vision image (section IV). 

As to claim 11, see the rejection to claim 3. Further, Norouzi discloses multiple processing units (p. 5, section 0062), but does not disclose the particular split of processing with “another” processing unit obtaining several pairs of training images, each pair of training images comprising a night-vision image and a corresponding color image, wherein the night-vision image and the color image depict overlapping and/or substantially identical regions of interest;  determining the prediction function by training a machine learning method to predict the chrominance of the color images from the luminance of the night-vision images. However, there does not appear to be any disclosed criticality for this particular split of processing in applicant’s specification, and it is noted that to make a unit separable from another unit can be considered obvious if there is any reason to consider such a separation desirable (see MPEP 2144.04). In the instant case, a processor could be made separable from another processor for flexibility of the invention, or to take load off of the first processor.

As to claim 12, Fan discloses wherein the at least one second camera is an infrared camera (p. 2, sections 0028-0030; the second camera images infrared bands of light) and the system further comprises:
at least one infrared illumination source configured to activate in response to the processing unit determining that the second color image is not sufficiently bright,  wherein the at least one second camera is configured for capturing the infrared or near infrared images while the infrared illumination source is active (p. 2, sections 0028-0030; p. 6, sections 0098-0104; p. 8, section 0139; p. 8, sections 0152-0153; in a situation where the color image is not sufficiently lit, an infrared fill light is enabled and a night mode is used to collect an image signal; a second imaging unit is used to collect infrared/night vision images, sensing infrared bands of light in the newly lit scene). Motivation for the combination of references is given in the rejection to claim 1. 

As to claims 14 and 15, Limmer discloses a camera as noted in the rejection to claim 1. The combined references do not disclose whether the second camera is stationary or non-stationary. However, Official Notice (see MPEP 2144.03) has been taken that both stationary and non-stationary cameras are well-known in the art, with the advantage of a stationary camera being stability, and the advantage of a non-stationary camera being portability. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, Dikmen, and Fan to use a stationary or non-stationary camera in order to prioritize stability or portability as known in the art.

As to claim 18, Dikmen further discloses analyzing, by the processor, the brightness of the second color image; in response to determining that the second color image is sufficiently bright, displaying the second color image; in response to determining that the second color image is not sufficiently bright, displaying the first color image once the first color image has been generated (fig. 12; elements 1230, 1240, 1250; p. 10, sections 0099-0104; p. 11, section 0107; p. 11, section 0109; whether to display from an infrared/night-vision fused first image or a second unmodified color image is based on the brightness of pixels in the second image). Motivation for the combination of references can be found in the rejection to claim 1.

As to claim 19, see the rejection to claim 18. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi in view of Limmer, Dikmen, and Fan and further in view of Aggarwal (U.S. Publication 2010/0149338). 

As to claim 7, Norouzi does not disclose, but Aggarwal does disclose a method further comprising the step of adapting the prediction function when new pairs of training images are obtained (p. 4-5, section 0043; a patch prediction model is updated when new pairs of training images are received). The motivation for this is to update imagery for a synthesized view (p. 1-2, section 0015). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, Dikmen, and Fan to adapt the prediction function when new pairs of training images are obtained in order to update imagery for a synthesized view as taught by Aggarwal.

As to claim 13, see the rejection to claims 7 and 11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Norouzi in view of Limmer, Dikmen, and Fan and further in view of Kwant (U.S. Patent 9,940,729). 

As to claim 9, Limmer discloses determination correlations between characteristic shapes and shading of the pairs of training images and wherein the predicted chrominance values are determined by the prediction function based on the first night-vision image taking into account said correlations (section IV: pixel to pixel registration, which would correlate shapes/shading in one image to another image is used to predict colors). Limmer does not disclose that these correlations are based on feature maps, but Kwant does disclose using feature maps for this purpose (col. 12, line 64-col. 13, line 41; col. 16, lines 23-47; feature maps are used to determine similar areas in pairs of images, using shape data as well as texture/shading data). The motivation for this is to compare static features between images.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, Dikmen, and Fan to use feature maps for image pairs in order to compare static features between images as taught by Kwant.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norouzi in view of Limmer, Dikmen, and Fan and further in view of Staelin (U.S. Publication 2005/0089215) and Patel (U.S. Publication 2017/0359559).

As to claim 16, Dikmen discloses conversion to Lab color space as discussed in the rejection to claim 1, but does not expressly disclose ensuring that each color image of each pair of the training images is in the Lab color space by converting each color image of each pair of the training images not in the Lab color space to the Lab color space. Staelin, however, does disclose this (p. 3, section 0049-p. 4, section 0056; a neural network is trained based on image pairs; the input values are first converted to Lab space before processing, and a combination of luminance and chrominance values is the result). The motivation for this is that the separation allows processing to occur on only one of luminance and chrominance. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nourouzi, Limmer, Dikmen, and Fan to ensure that each color image of each pair of the training images is in the Lab color space by converting each color image of each pair of the training images not in the Lab color space to the Lab color space in order to allow processing for the pairs to occur on only one of luminance and chrominance as taught by Staelin.
Staelin does not disclose, but Patel does disclose a determination whether an image is in Lab color space, and in response to determining an image is not in Lab color space, converting the image to the Lab color space (p. 7, section 0071; if pixels in an image were not previously converted, which necessitates a determination, the pixels are converted to Lab color space). The motivation for this is to determine variance in these previously unconverted pixels to determine color-distribution dimensionality (p. 1, section 0022). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Norouzi, Limmer, Dikmen, Fan, and Staelin to determine whether an image is in Lab color space, and in response to determining an image is not in Lab color space, convert the image to the Lab color space in order to determine variance and color-distribution dimensionality as taught by Patel.
 
As to claim 17, see the rejection to claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612